Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/9/2021 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Fujimoto (US20100238560).
Regarding claim 10, Fujimoto teaches a zoom optical system comprising:
a first lens group (G1) having negative refractive power (table 4; paragraph 96);
a second lens group (G2) having positive refractive power, the second lens group being disposed further toward an image than the first lens group (see figure 13); and
a succeeding lens group (G4) having a vibration-isolating group(GL41) that moves so as to have a displacement component in a direction orthogonal to an optical axis, the succeeding lens group being disposed further toward the image than the second lens group (paragraphs 92-93), wherein
the first lens group comprising, in order from an object, a negative lens (L11), a negative lens (L12) and a negative lens (L13),
a distance between the first lens group and the second lens group changes and a distance between the second lens group and the succeeding lens group changes upon zooming (figure 13), and the following conditional expression is satisfied:
0.200 < (-f1)/f2 < 0.500 (value is approximately 0. 35-table 4) where,
fl: a focal length of the first lens group, and
f2: a focal length of the second lens group.

Regarding claim 13, the zoom optical system according to claim 10, wherein
at least part of a lens group (G2) located between the first lens group (G1) and the succeeding lens group (G4) is used as a focusing group, and upon focusing, the focusing group is moved in the optical axis direction (see figure 13).
Regarding claim 14, the zoom optical system according to claim 13, wherein the focusing group has positive refractive power (paragraph 92 and table 4).
Regarding claim 15, an optical apparatus comprising the zoom optical system according to claim 10 (see figure 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US20100238560) in view of Onozaki (US20150124322).
Regarding claim 12, Fujimoto teaches the zoom optical system according to claim 10, wherein there are four or more (three) lenses disposed further toward the image than the first lens group (G1) and further toward the object than the succeeding lens group (G4). Thus, Fujimoto fails to teach an embodiment wherein there are four or more lenses. 
In the same field of endeavor, Onozaki teaches a zoom optical system comprising: a first lens group (G1) having negative refractive power (paragraph 181); a second lens group (G2) having positive refractive power, the second lens group being disposed further toward an image than the first lens group (see figure 21); and a succeeding lens group (G3a, G3b) having a vibration-isolating group(G3b) that moves so as to have a displacement component in a direction orthogonal to an optical axis, the succeeding lens group being disposed further toward the image than the second lens group (paragraphs 185), wherein the first lens group comprising, in order from an object, a negative lens (11), a negative lens (12) and a negative lens (13), a distance between the first lens group and the second lens group changes and a distance between the second lens group and the succeeding lens group changes upon zooming (figure 21) wherein there are four or . 

Allowable Subject Matter
Claims 1-8 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s remarks filed on 10/20/21, at page 10, were found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH